EXHIBIT 10.12
 
THE SECURITIES REPRESENTED BY THIS WARRANT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS, AND MAY NOT BE OFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED,
ENCUMBERED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO (I) AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, (II) RULE 144 UNDER THE
SECURITIES ACT (OR ANY SIMILAR RULE UNDER THE SECURITIES ACT RELATING TO THE
DISPOSITION OF SECURITIES), TO THE EXTENT APPLICABLE, OR (III) AN OPINION OF
COUNSEL, IF SUCH OPINION SHALL BE REASONABLY SATISFACTORY TO COUNSEL TO THE
ISSUER, THAT AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT IS
AVAILABLE.
 
INTEGRATED ENVIRONMENTAL
 
TECHNOLOGIES, LTD.
 
WARRANT
 
Common Stock, par value $.001 per share
Date of Issue:  April 21, 2011 Warrant to Purchase
 
 __________ Shares
 
THIS CERTIFIES THAT, for value received, _____________, or his beneficiaries or
assigns, is entitled, subject to the provisions of this Warrant (this
“Warrant”), to purchase an aggregate of ____________ shares of common stock, par
value $.001 per share (“Common Stock”), of Integrated Environmental
Technologies, Ltd. (the “Company”).
 
The number of shares of the Common Stock to be received upon the exercise of
this Warrant and the payment of the Underlying Share Purchase Price (as
hereinafter defined) therefor are subject to adjustment from time-to-time as
hereinafter set forth.
 
SECTION 1.  
 
Definitions.                      The following terms as used in this Warrant
shall have the meanings set forth below:
 
(a) “Assignment Form” means the form attached hereto as Exhibit A.
 
(b) “Business Day” means any day other than a Saturday, a Sunday or a day on
which banks are required or permitted to be closed in the state of South
Carolina.
 
(c) “Cashless Exercise” shall have the meaning set forth in Section 2(e) hereof.
 
(d) “Cashless Exercise Form” means the form attached hereto as Exhibit B.
 
(e) “Change of Control” shall have the meaning set forth in Section 4(b)(i)
hereof.
 
(f) “Claims” shall have the meaning set forth in Section 5(e) hereof.
 
(g) “Common Stock” shall have the meaning set forth in the introductory
paragraph.
 
(h) “Company” shall have the meaning set forth in the introductory paragraph, or
any successor thereof.
 
(i) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
(j) “Exercise Date” shall mean any date on which the Company shall have received
(i) this Warrant, together with a Subscription Form or Cashless Exercise Form
duly executed by the Warrant Holder, or his, her or its attorney-in-fact duly
authorized in writing, and (ii) if other than a Cashless Exercise, payment in
cash, or by check made payable to the Company, of an amount in lawful money of
the United States of America equal to the Underlying Share Purchase Price, plus
transfer taxes, if any.
 
(k) “Indemnified Party” shall have the meaning set forth in Section 5(e) hereof.
 
(l) “Inspectors” shall have the meaning set forth in Section 5(b)(x) hereof.
 
(m) “Issuance Date” means April 21, 2011.
 
(n) “Market Price” on any Exercise Date or other date of valuation, means the
value of one share of Common Stock, determined as follows:
 
(i) If the Common Stock is then listed or admitted to trading on a NASDAQ market
system or a stock exchange which reports closing sale prices, the Market Price
shall be the closing sale price on the Exercise Date or such other date of
valuation on such NASDAQ market system or principal stock exchange on which the
Common Stock is then listed or admitted to trading, or, if no closing sale price
is reported on such day, then the Market Price shall be the closing sale price
of the Common Stock on such NASDAQ market system or such exchange on the next
preceding day for which a closing sale price is reported.
 
(ii) If the Common Stock is not then listed or admitted to trading on a NASDAQ
market system or a stock exchange which reports closing sale prices, the Market
Price shall be the closing sale price on the Exercise Date or such other date of
valuation as reported in the over-the-counter market, or, if no closing sale
price is reported on such day, the average of the closing bid and asked prices
of the Common Stock in the over-the-counter market on the Exercise Date or such
other date of valuation.
 
 
 

--------------------------------------------------------------------------------

 
(iii) If neither (i) nor (ii) is applicable as of the Exercise Date or other
date of valuation, then the Market Price shall be determined in good faith by a
majority of the Company’s Board of Directors (determined without giving affect
to any discount for majority interest, any restrictions on transferability or
any lack of liquidity of the Common Stock).
 
(o) “Person” means an individual, partnership, corporation, limited liability
company, trust, unincorporated organization, joint venture, government or
agency, political subdivision thereof, or any other entity of any kind.
 
(p) “Registrable Securities” means (i) the Underlying Shares, and (ii) any
securities issued or issuable with respect to Common Stock by the way of stock
dividend or stock split or in connection with a combination or reorganization or
otherwise.
 
(q) “Registration Statement” shall have the meaning set forth in Section 5(a)
hereof.
 
(r) “Requested Information” shall have the meaning set forth in Section 5(c)(i)
hereof.
 
(s) “Rule 144” shall have the meaning set forth in Section 5(g) hereof.
 
(t) “SEC” means the Securities and Exchange Commission.
 
(u) “Securities Act” means the Securities Act of 1933, as amended.
 
(v) “Subscription Form” means the form attached hereto as Exhibit C.
 
(w) “Transfer Agent” means the Company or any firm engaged to act as the
transfer agent of the Company.
 
(x) “Underlying Share Expiration Date” means the last date on which this Warrant
may be exercised, which shall be 5:00 p.m., New York time, on the day before the
date which is ten (10) years from the Issuance Date, or if such expiration date
is not a Business Day, at or before 5:00 p.m. New York time on the next
following Business Day.
 
(y) “Underlying Share Purchase Price” shall mean the purchase price to be paid
upon the exercise of this Warrant with respect to the Underlying Shares in
accordance with the terms hereof, which price shall be $.07 per Underlying
Share, subject to adjustment from time to time pursuant to the provisions of
Section 4 hereof.  The Underlying Share Purchase Price was based on the closing
price of the Company’s Common Stock on the OTC Bulletin Board on the Issuance
Date.
 
(z) “Underlying Shares” means the ____________ shares of Common Stock that are
the subject of this Warrant, subject to adjustment from time to time as provided
herein.
 
(aa) “Violation” shall have the meaning set forth in Section 5(e) hereof.
 
(bb) “Warrant” shall have the meaning set forth in the introductory paragraph.
 
(cc) “Warrant Holder” means a person or entity in whose name this Warrant shall
be either initially or subsequently registered upon the books to be maintained
by the Company for such purpose, and “Warrant Holders” means, collectively, the
Warrant Holder and all other persons or entities in whose name the Warrants
shall be either initially or subsequently registered upon the books to be
maintained by the Company for such purpose.
 
SECTION 2.  
 
Duration, Vesting and Exercise.
 
(a) Duration.  This Warrant may be exercised from time to time, upon the terms
and subject to the conditions set forth herein, at any time on or before the
Underlying Share Expiration Date.  If this Warrant is not exercised in
accordance with the terms hereof on or before the Underlying Share Expiration
Date, the Warrant Holder shall no longer be entitled to purchase the Underlying
Shares and all rights hereunder to purchase such Underlying Shares shall
thereupon cease.
 
(b) Vesting.  This Warrant is fully vested on the Issuance Date and all of the
Underlying Shares are immediately eligible for purchase.
 
(c) Expiration.  Any Underlying Shares not vested upon the effective date of the
resignation or termination of _______________ as a director of the Company shall
automatically expire on such date and be of no further force and effect.
 
(d) Exercise.
 
(i) A Warrant Holder may exercise this Warrant, in whole or in part, to purchase
the vested Underlying Shares in such amounts as may be elected upon (A)
surrender of this Warrant to the Company at its corporate office, together with
a duly executed Subscription Form and the full Underlying Share Purchase Price
for each Underlying Share to be purchased, in lawful money of the United States,
or by check payable in United States dollars to the order of the Company, and
(B) compliance with and subject to the other conditions set forth herein.
 
(ii) Upon receipt of this Warrant, together with a duly executed Subscription
Form, and accompanied by payment of the Underlying Share Purchase Price for the
number of vested Underlying Shares for which this Warrant is then being
exercised, the Company shall, subject to Section 6(b) hereof, cause to be issued
and delivered promptly to the Warrant Holder certificates for such shares of
Common Stock in such denominations as are requested by the Warrant Holder in the
Subscription Form.
 
 
 

--------------------------------------------------------------------------------

 
(iii) In case a Warrant Holder shall exercise this Warrant with respect to less
than all of the Underlying Shares, the Company will execute a new Warrant, which
shall be exercisable for the balance of the Underlying Shares that may be
purchased upon exercise of the unexercised portion of this Warrant and shall
deliver such new Warrant to the Warrant Holder.
 
(iv) This Warrant shall be deemed to have been exercised immediately prior to
the close of business on the Exercise Date, and the Person entitled to receive
the vested Underlying Shares and any new Warrant representing the unexercised
portion of this Warrant deliverable upon such exercise shall be treated for all
purposes as the holder of such Underlying Shares and new Warrant, respectively,
as of the close of business on the Exercise Date.
 
(v) The Company covenants and agrees that it will pay when due and payable any
and all taxes that may be payable in respect of the issue of this Warrant or the
issue of any vested Underlying Shares.  The Company shall not, however, be
required to pay any tax that may be payable in respect of any transfer by the
Warrant Holder of this Warrant or any Underlying Shares to any person or entity
at the time of surrender.  Until the payment of the tax referred to in the
previous sentence and the presentation to the Company by the Warrant Holder of
reasonable proof of such payment, the Company shall not be required to issue
Underlying Shares or a new Warrant representing the unexercised portion of this
Warrant to any transferee.
 
(e) Cashless Exercise.  In lieu of exercising this Warrant in accordance with
Section 2(d) and payment of the Underlying Share Purchase Price, a Warrant
Holder may exercise this Warrant, in whole or in part, by presentation and
surrender of this Warrant to the Company, together with a duly executed Cashless
Exercise Form (a “Cashless Exercise”); provided, however, that a Cashless
Exercise will only be accounted by the Company if the Company’s Common Stock has
been trading in a public market for at least thirty (30) continuous days prior
to the date of such exercise.  Acceptance by the Company of such presentation
and surrender shall be deemed a waiver of the Warrant Holder’s obligation to pay
all or any portion of the Underlying Share Purchase Price in cash, as the case
may be.  In the event of a Cashless Exercise, the Warrant Holder shall exchange
this Warrant for that number of shares of Common Stock determined by multiplying
the number of shares of Common Stock for which this Warrant is being exercised
by a fraction, the numerator of which shall be the difference between the Market
Price on the Exercise Date and the Underlying Share Purchase Price, and the
denominator of which shall be the then Market Price on the Exercise Date.
 
SECTION 3. Covenants.
 
(a) Issuance and Sale of Underlying Shares.  The Company covenants that it will
at all times reserve and keep available, free from preemptive rights, out of its
authorized Common Stock, solely for the purpose of issuance upon exercise of
this Warrant, such number of shares of Common Stock as shall equal the aggregate
number of the Underlying Shares.  The Company covenants that all shares of
Common Stock that shall be issuable upon valid exercise of this Warrant shall,
at the time of delivery, be duly and validly issued, fully paid, nonassessable
and free from all taxes, liens and charges with respect to the issue thereof
(other than those which the Company shall promptly pay or discharge).
 
(b) Restrictive Legend.  Each certificate evidencing shares of Common Stock
issued to the Warrant Holder following the exercise of this Warrant shall bear
the following restrictive legend, or a restrictive legend similar thereto, until
such time as the transfer of such security is not restricted under the federal
securities laws:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS, AND MAY NOT BE OFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED,
ENCUMBERED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO (I) AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, (II)  RULE 144 UNDER THE ACT
(OR ANY SIMILAR RULE UNDER THE SECURITIES ACT RELATING TO THE DISPOSITION OF
SECURITIES), TO THE EXTENT APPLICABLE, OR (III) AN OPINION OF COUNSEL, IF SUCH
OPINION SHALL BE REASONABLY SATISFACTORY TO COUNSEL TO THE ISSUER, THAT AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT IS AVAILABLE.
 
SECTION 4. Adjustment of Underlying Share Purchase Price and Number of
Underlying Shares.  The number of Underlying Shares purchasable upon the
exercise of this Warrant and the Underlying Share Purchase Price shall be
subject to adjustment from time to time as follows:
 
(a) Adjustment for Stock Splits and Combinations.  If the Company at any time or
from time to time after the Issuance Date shall effect a subdivision of the
outstanding Common Stock or combines the outstanding shares of Common Stock,
then, in each such case, the Underlying Share Purchase Price in effect
immediately prior to such event and the number of shares of Common Stock
eligible for purchase hereunder shall be adjusted so that the Holder of this
Warrant shall have the right to purchase the number of shares of Common Stock
which he, she or it would have received after the event had such shares of
Common Stock been purchased immediately prior to the occurrence of such
event.  Any adjustment under this Section 4(a) shall become effective as of the
date and time such subdivision or combination becomes effective.
 
 
 

--------------------------------------------------------------------------------

 
(b) Change of Control.
 
(i) Any recapitalization, reorganization, reclassification, consolidation,
merger, sale of all or substantially all of the Company’s assets to another
Person or any other transaction which is effected in such a way that holders of
more than fifty percent (50%) of the shares of Common Stock then outstanding are
entitled to receive (either directly or upon subsequent liquidation) stock,
securities or assets of another Person with respect to or in exchange for their
shares of Common Stock is referred to herein as a “Change of Control.”
 
(ii) Prior to the consummation of any Change of Control, the Company shall make
appropriate provisions, in form and substance reasonably satisfactory to the
Warrant Holder, to insure that the Warrant Holder shall thereafter have the
right to acquire and receive, in lieu of or in addition to (as the case may be)
the shares of Common Stock immediately theretofore acquirable and receivable
upon the exercise of such Warrant Holder’s rights under this Warrant, such
shares of Common Stock or other securities as may be issuable or payable with
respect to or in exchange for the number of shares of Common Stock immediately
theretofore acquirable and receivable upon the exercise of such Warrant Holder’s
rights.  In any such case, the Company shall make appropriate provisions, in
form and substance reasonably satisfactory to the Warrant Holder, with respect
to such Warrant Holder’s rights and interests to insure that the provisions
hereof shall thereafter be applicable to this Warrant.
 
(iii) The Company shall not effect any such consolidation, merger or sale,
unless prior to the consummation thereof, the successor entity (if other than
the Company) resulting from such consolidation or merger or the corporation or
other entity purchasing such assets assumes by written instrument (which may be
the agreement of consolidation, merger or sale), in form and substance
reasonably satisfactory to the Warrant Holder, the obligation to deliver to the
Warrant Holder such shares of stock, securities or assets as, in accordance with
the foregoing provisions, the Warrant Holder may be entitled to acquire.
 
(c) No Impairment.  The Company will not, through any reorganization,
recapitalization, transfer of assets, consolidation, merger, dissolution, issue
or sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms to be observed or performed
hereunder by the Company.
 
(d) Certificate of Adjustment.  In any case of an adjustment of the number of
shares of Common Stock to be purchased under this Warrant or in the Underlying
Share Purchase Price, an officer of the Company shall compute such adjustment in
accordance with the provisions hereof and prepare and sign a certificate showing
such adjustment and shall mail such certificate, by first class mail, postage
prepaid, to the Warrant Holder at the address of the Warrant Holder set forth or
as provided herein.  The certificate shall set forth such adjustment showing in
detail the facts upon which such adjustment, including a statement of the number
of shares of Common Stock and the type and amount, if any, of other property
which at the time would be received upon the purchase of the Underlying Shares.
 
(e) Notices of Record Date.  In the event of any taking by the Company of a
record of the holders of any class of securities for the purpose of determining
the holders thereof who are entitled (i) to receive any dividend or other
distribution, (ii) to purchase any additional shares of the Company’s capital
stock of any class or series, (iii) to vote upon any reclassification or
recapitalization of Common Stock outstanding, or (iv) to vote upon any Change of
Control or voluntary or involuntary dissolution, liquidation or winding up of
the Company, the Company shall mail to the Warrant Holder, not less than ten
(10) days and not more than sixty (60) days prior to such record date, a notice
specifying (A) the material terms and conditions of the proposed action, and (B)
if applicable, the date on which any such record is to be taken for the purpose
of a dividend or distribution.
 
(f) Closing of Books.  The Company will at no time close its transfer books
against the transfer of any shares of Common Stock issued or issuable upon the
purchase of any shares of Common Stock under this Warrant in any manner which
interferes with the timely purchase of such shares of Common Stock.
 
SECTION 5. Registration Rights.
 
(a) Incidental Registration.  If at any time after the issuance of this Warrant,
the Company proposes to register any of its Common Stock under the Securities
Act by registration on any form other than Form S-4 or S-8, whether or not for
sale for its own account, it shall each such time give prompt written notice to
the Warrant Holder of its intention to do so and of the Warrant Holder’s
registration rights under this Section 5(a).  Upon the written request of the
Warrant Holder, made as promptly as practicable and in any event within ten (10)
Business Days after the receipt of notice from the Company (which request shall
specify the Registrable Securities intended to be disposed of by the Warrant
Holder and the intended method of disposition), the Company shall use its
reasonable best efforts to effect, in such registration statement (the
“Registration Statement”), the registration under the Securities Act of all
Registrable Securities that the Company has been so requested to register by the
Warrant Holder to the extent required to permit the disposition of such
Registrable Securities in accordance with the intended methods thereof described
as aforesaid; provided, however, immediately upon notification to the Company
from the managing underwriter of the price at which such securities are to be
sold, if such price is below the price which the Warrant Holder shall have
indicated to be acceptable to him, her or it, the Company shall so advise the
Warrant Holder of such price, and the Warrant Holder shall then have the right
to withdraw his, her or its request to have his, her or its Registrable
Securities included in such Registration Statement; provided, further, that if,
at any time after giving written notice of his, her or its intention to register
any securities and prior to the effective date of the Registration Statement
filed in connection with such registration, the Company shall determine for any
reason not to register or to delay registration of such securities, the Company
may, at its election, (a) give written notice of such determination not to
register, and thereby be relieved of its obligation to register any Registrable
Securities in connection with such registration (but not from any obligation of
the Company to pay the registration expenses in connection therewith), and (b)
in the case of a determination to delay registering, shall be permitted to delay
registering any Registrable Securities, for the same period as the delay in
registering such other securities.
 
 
 

--------------------------------------------------------------------------------

 
If the managing underwriter of any underwritten offering under this Section 5(a)
shall inform the Company by letter that, in its opinion, the number or type of
Registrable Securities requested to be included in such registration would
adversely affect such offering, and the Company has so advised the Warrant
Holder in writing, then the Company will include in such registration, to the
extent of the number and type that the Company is so advised can be sold in (or
during the time of) such offering, first, all securities proposed by the Company
to be sold for its own account, and second, such Registrable Securities
requested to be included in such registration pursuant to this Warrant and all
other securities proposed to be registered, pro rata based on the number of
securities proposed to be registered.
 
(b) Obligations of the Company.  In connection with the registration of the
Registrable Securities as contemplated by Section 5(a), the Company shall:
 
(i) prepare the Registration Statement and file it with the SEC,  and thereafter
use its reasonable best efforts to cause the Registration Statement to become
effective, which Registration Statement (including any amendments or supplements
thereto and prospectuses contained therein) shall not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein, or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading;
 
(ii) prepare and file with the SEC such amendments (including post-effective
amendments) and supplements to the Registration Statement and the prospectus
used in connection with the Registration Statement as may be necessary to keep
the Registration Statement effective and to comply with the provisions of the
Securities Act with respect to the disposition of all Registrable Securities
covered by the Registration Statement until such time as all of such Registrable
Securities have been disposed of in accordance with the intended methods of
disposition by the seller or sellers thereof set forth in the Registration
Statement;
 
(iii) furnish to the Warrant Holder such number of copies of a prospectus,
including a preliminary prospectus and all amendments and supplements thereto,
and such other documents, as the Warrant Holder may reasonably request in order
to facilitate the disposition of the Registrable Securities owned by the Warrant
Holder;
 
(iv) use reasonable efforts to (A) register and qualify the Registrable
Securities covered by the Registration Statement under such securities or Blue
Sky laws of the jurisdictions reasonably requested by the Warrant Holder, (B)
prepare and file in those jurisdictions all required amendments (including
post-effective amendments) and supplements, (C) take such other actions as may
be necessary to maintain such registrations and qualifications in effect at all
times the Registration Statement is in effect, and (D) take all other actions
necessary or advisable to enable the disposition of such securities in all such
jurisdictions; provided, however, that the Company shall not be required in
connection therewith or as a condition thereto to qualify to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 5(b);
 
(v) (A) in the case of an underwritten offering, enter into and perform its
obligations under an underwriting agreement with the managing underwriter of
such offering, in usual and customary form, including, without limitation,
customary indemnification and contribution obligations, and (B) in the case of
any non-underwritten offering, provide to broker-dealers participating in any
distribution of Registrable Securities reasonable indemnification substantially
similar to that provided by Section 5(e) hereof.
 
(vi) promptly notify the Warrant Holder of the happening of any event of which
the Company has knowledge, as a result of which the prospectus included in the
Registration Statement, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances then
existing, not misleading, and use its best efforts to prepare promptly a
supplement or amendment to the Registration Statement to correct such untrue
statement or omission, and deliver a number of copies of such supplement or
amendment to the Warrant Holder as he, she or it may reasonably request;
 
(vii) promptly notify the Warrant Holder (or, in the event of an underwritten
offering, the managing underwriters) of the issuance by the SEC of any stop
order or other suspension of effectiveness of the Registration Statement, and
make every reasonable effort to obtain the withdrawal of any order suspending
the effectiveness of the Registration Statement at the earliest possible time;
 
(viii) permit counsel to the Warrant Holder to review the Registration Statement
and all amendments and supplements thereto for a reasonable period of time prior
to their filing with the SEC, and shall not file any document in a form to which
such counsel reasonably objects;
 
(ix) at the request of the Warrant Holder, furnish to the Warrant Holder on the
date that Registrable Securities are delivered to an underwriter for sale in
connection with the Registration Statement (A) a letter, dated such date, from
the Company’s independent certified public accountants, in form and substance as
is customarily given by independent certified public accountants to underwriters
in an underwritten public offering, addressed to the underwriters, and (B) an
opinion, dated such date, from counsel representing the Company for purposes of
such Registration Statement, in form and substance as is customarily given to
underwriters in an underwritten public offering, addressed to the underwriters;
 
 
 

--------------------------------------------------------------------------------

 
(x) make available for inspection by the Warrant Holder, any underwriter
participating in any disposition pursuant to the Registration Statement, and any
attorney, accountant, or other agent retained by the Warrant Holder or
underwriter (collectively, the “Inspectors”), all pertinent financial and other
records, pertinent corporate documents and properties of the Company, as shall
be reasonably necessary to enable each Inspector to exercise its due diligence
responsibility in connection with the preparation of the Registration Statement,
and cause the Company’s officers, directors and employees to supply all
information reasonably requested by any such Inspector in connection with the
Registration Statement;
 
(xi) provide a transfer agent and registrar, which may be a single entity, for
the Registrable Securities not later than the effective date of the Registration
Statement;
 
(xii) cooperate with the Warrant Holder and the managing underwriter or
underwriters, if any, to facilitate the timely preparation and delivery of
certificates (not bearing any restrictive legends) representing Registrable
Securities to be sold pursuant to the Registration Statement and enable such
certificates to be in such denominations or amounts, as the case may be, and
registered in such names as the managing underwriter or underwriters, if any, or
the Warrant Holder may reasonably request; and
 
(xiii) take all other reasonable actions necessary to expedite and facilitate
disposition of Registrable Securities by the Warrant Holder pursuant to the
Registration Statement.
 
(c) Obligations of the Warrant Holder.
 
(i) It shall be a condition precedent to the obligations of the Company to take
any action pursuant to this Warrant with respect to the Warrant Holder that the
Warrant Holder shall furnish to the Company such information regarding the
Warrant Holder, the Registrable Securities held by the Warrant Holder and the
intended method of disposition of such securities as shall be reasonably
required to effect the registration of the Registrable Securities and shall
execute such documents and agreements in connection with such registration as
the Company may reasonably request.  At least fifteen (15) Business Days prior
to the first anticipated filing date of the Registration Statement, the Company
shall notify the Warrant Holder of the information the Company requires from he,
she or it (the “Requested Information”) if he, she or it elects to have any of
his, her or its Registrable Securities included in the Registration
Statement.  If within three (3) Business Days of the filing date the Company has
not received the Requested Information from the Warrant Holder, then the Company
may file the Registration Statement without including Registrable Securities of
the Warrant Holder.
 
(ii) The Warrant Holder, by its, his or her acceptance of the Registrable
Securities, agrees to cooperate with the Company in connection with the
preparation and filing of any Registration Statement hereunder.
 
(iii) In the event of an underwritten offering, the Warrant Holder agrees to
enter into and perform its obligations under an underwriting agreement, in usual
and customary form, including, without limitation, customary indemnification and
contribution obligations, and to take such other actions as are reasonably
required in order to expedite or facilitate the disposition of the Registrable
Securities, unless the Warrant Holder has decided not to participate.
 
(iv) The Warrant Holder agrees that, upon receipt of any notice from the Company
of the happening of any event of the kind described in Section 5(b)(vi), the
Warrant Holder will immediately discontinue disposition of Registrable
Securities pursuant to the Registration Statement covering such Registrable
Securities until its, his or her receipt of the copies of the supplemented or
amended prospectus contemplated by Section 5(b)(vi) and, if so directed by the
Company, the Warrant Holder shall deliver to the Company (at the expense of the
Company) or destroy (and deliver to the Company a certificate of such
destruction) all copies, other than permanent file copies then in its, his or
her possession, of the prospectus covering such Registrable Securities current
at the time of receipt of such notice.
 
(d) Expenses of Registration.  In connection with any and all registrations
pursuant to Section 5, all expenses other than underwriting discounts and
commissions incurred in connection with registration, filings or qualifications,
including, without limitation, all registration, listing, filing and
qualification fees, printing and accounting fees and costs, the fees and
disbursements of counsel for the Company and the reasonable fees and
disbursements for one firm of counsel for the Warrant Holder shall be borne by
the Company.
 
(e) Indemnification.  In the event any Registrable Securities are included in a
Registration Statement under this Warrant:
 
 
 

--------------------------------------------------------------------------------

 
(i) To the extent permitted by law, the Company will indemnify and hold harmless
the Warrant Holder (in such capacity) and, if applicable, its members, managers,
directors, officers and/or agents, any underwriter (as defined in the Securities
Act) for the Warrant Holder, and each person, if any, who controls any such
underwriter within the meaning of Section 15 of the Securities Act
(collectively, an “Indemnified Party”), against any losses, claims, damages,
expenses or liabilities (joint or several) (collectively, “Claims”) to which any
of them may become subject under the Securities Act, the Exchange Act or
otherwise, insofar as such Claims (or actions or proceedings, whether commenced
or threatened, in respect thereof) arise out of or are based upon any of the
following statements, omissions or violations (collectively, a “Violation”): (A)
any untrue statement or alleged untrue statement of a material fact contained in
the Registration Statement or any post-effective amendment thereof, or the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, or
(B) any untrue statement or alleged untrue statement of a material fact
contained in any preliminary prospectus if used prior to the effective date of
such Registration Statement, or contained in the final prospectus (as amended or
supplemented if the Company files any amendment thereof or supplement thereto
with the SEC), or the omission or alleged omission to state therein a material
fact required to be stated therein, or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.  Subject to the restrictions set forth in Section 5(e)(iv) with
respect to the number of legal counsel, the Company shall promptly reimburse the
Warrant Holder, and each such other person entitled to indemnification under
this Section 5(e)(i), as such expenses are incurred and are due and payable, for
any legal fees or other reasonable expenses incurred by them in connection with
investigating or defending any such Claim, whether or not such Claim,
investigation or proceeding is brought or initiated by the Company or a third
party. Notwithstanding anything to the contrary contained herein, the
indemnification agreement contained in this Section 5(e)(i) shall not (A) apply
to a Claim arising out of or based upon a Violation which occurs in reliance
upon and in conformity with information furnished in writing to the Company by
the Warrant Holder expressly for use in connection with the preparation of the
Registration Statement, any prospectus or any such amendment thereof or
supplement thereto or any failure of the Warrant Holder to deliver a prospectus
as required by the Securities Act; or (B) apply to amounts paid in settlement of
any Claim if such settlement is effected without the prior written consent of
the Company, which consent shall not be unreasonably withheld.  Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of the Warrant Holder and shall survive the transfer of the
Registrable Securities by the Warrant Holder as provided herein.
 
(ii) In connection with any Registration Statement in which shares of the
Warrant Holder’s Registrable Securities are included for registration, the
Warrant Holder agrees to indemnify and hold harmless, to the same extent and in
the same manner set forth in Section 5(e)(i), the Company, each of its
directors, each of its officers who sign the Registration Statement, each
Person, if any, who controls the Company within the meaning of the Securities
Act, any underwriter and any other stockholder selling securities pursuant to
the Registration Statement or any of its directors or officers or any Person who
controls such stockholder or underwriter (collectively, also an “Indemnified
Party”), against any Claim to which any of them may become subject, under the
Securities Act, the Exchange Act or otherwise, insofar as such Claim arises out
of or is based upon any Violation, in each case to the extent (and only to the
extent) that such Violation occurs in reliance upon and in conformity with
written information furnished to the Company by the Warrant Holder expressly for
use in connection with such Registration Statement; and the Warrant Holder shall
promptly reimburse an Indemnified Party, as such expenses are incurred and are
due and payable, for any legal fees or other reasonable expenses incurred by the
Indemnified Party in connection with investigating or defending any such Claim,
whether or not such Claim, investigation or proceeding is brought or initiated
by the Indemnified Party or a third party; provided, however, that the indemnity
agreement contained in this Section 5(e)(ii) shall not apply to amounts paid in
settlement of any Claim if such settlement is effected without the prior written
consent of the Warrant Holder, which consent shall not be unreasonably withheld;
provided, further, that the Warrant Holder shall be liable under this Section
5(e)(ii) for only that amount of a Claim as does not exceed the net proceeds to
him, her or it as a result of the sale of Registrable Securities pursuant to
such Registration Statement.
 
(iii) The Company shall be entitled to receive indemnification from
underwriters, selling brokers, dealer managers, and similar securities industry
professionals participating in the distribution to the same extent as provided
above, with respect to information about such Persons so furnished in writing by
such Persons expressly for inclusion in the Registration Statement.
 
(iv) Promptly after receipt by an Indemnified Party under this Section 5(e) of
notice of the commencement of any action (including any governmental action),
such Indemnified Party shall, if a Claim in respect thereof is to be made
against any indemnifying party under this Section 5(e), deliver to an
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly given notice, to assume control of the defense thereof with counsel
satisfactory to the Indemnified Party; provided, however, that an Indemnified
Party shall have the right to retain its, his or her own counsel, with the fees
and expenses to be paid by the indemnifying party, if, in the reasonable opinion
of counsel for such party, representation of such party by the counsel retained
by the indemnifying party would be inappropriate due to actual or potential
differing interests between such party and any other party represented by such
counsel in such proceeding.  The Company shall pay for only one legal counsel
for the Warrant Holder and any Indemnified Party related thereto; such legal
counsel shall be selected by the Warrant Holder or such other Indemnified Party
subject to the Company’s approval which shall not be unreasonably withheld.  The
failure to deliver written notice to the indemnifying party within a reasonable
time of the commencement of any such action shall not relieve such indemnifying
party of any liability to another under this Section 5(e), except to the extent
that such failure to notify results in the forfeiture by the indemnifying party
of substantive rights or defenses.  The indemnification required by this Section
5(e) shall be made by periodic payments of the amount thereof during the course
of the investigation or defense, as such expense, loss, damage or liability is
incurred and is due and payable.
 
(f) Contribution.  To the extent any indemnification by an indemnifying party is
prohibited or limited by law, the indemnifying party agrees to make the maximum
contribution with respect to any amounts for which, he, she or it would
otherwise be liable under Section 5(e) to the fullest extent permitted by law;
provided, however, that (i) no contribution shall be made under circumstances
where the maker would not have been liable for indemnification under Section
5(e), (ii) no seller of Registrable Securities guilty of fraudulent
misrepresentation (within the meaning used in the Securities Act) shall be
entitled to contribution from any seller of Registrable Securities who was not
guilty of such fraudulent misrepresentation, and (iii) contribution by any
seller of Registrable Securities shall be limited in amount to the net amount of
proceeds received by such seller from the sale of such Registrable Securities.
 
 
 

--------------------------------------------------------------------------------

 
(g) Reports Under Exchange Act.  With a view to making available to the Warrant
Holder the benefits of Rule 144 promulgated under the Securities Act or any
other similar rule or regulation of the SEC that may at any time permit the
security holders to sell securities of the Company to the public without
registration (“Rule 144”), the Company shall at all times:
 
(i) make and keep public information available, as those terms are understood
and defined in Rule 144;
 
(ii) file with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act; and
 
(iii) furnish to the Warrant Holder while a holder hereof, promptly upon
request, (A) a written statement by the Company that it has complied with the
reporting requirements of Rule 144, the Securities Act and the Exchange Act, (B)
a copy of the most recent annual or quarterly report of the Company and such
other reports and documents so filed with the SEC by the Company, and (C) such
other information as may be reasonably requested to permit the Warrant Holder to
sell such securities without registration.
 
SECTION 6.  Other Provisions Relating to Rights of the Warrant Holder.
 
(a) Warrant Holder not a Stockholder.  The Warrant Holder, as such, shall not be
entitled to vote or receive dividends or be deemed a holder of Common Stock for
any purpose whatsoever, nor shall anything contained in this Warrant be
construed to confer upon the Warrant Holder, as such, any of the rights of a
stockholder of the Company, including, but not limited to, the right to vote for
the election of directors or on any other matter, give or withhold consent to
any action by the Company (whether upon any recapitalization, issue of stock,
reclassification of stock, consolidation, merger, conveyance or otherwise),
receive notice of meetings or other action affecting stockholders (except for
notices provided for in this Warrant), receive dividends or subscription rights,
until this Warrant shall have been exercised to purchase Underlying Shares, at
which time the person or persons in whose name or names the certificate or
certificates for the shares of Common Stock are registered shall be deemed the
holder or holders of record of such shares of Common Stock for all purposes.
 
(b) Fractional Shares.  Anything contained herein to the contrary
notwithstanding, the Company shall not be required to issue any fractional
shares of Common Stock in connection with the exercise of this Warrant.  In any
case where the Warrant Holder would, except for the provisions of this
Section 6(b), be entitled under the terms of this Warrant to receive a fraction
of a share of Common Stock upon the exercise of this Warrant, the Company shall,
upon the exercise of this Warrant and receipt of the Underlying Share Purchase
Price, issue the largest number of whole shares of Common Stock purchasable upon
exercise of this Warrant.  The Warrant Holder expressly waives his, her or its
right to receive a certificate of any fraction of a share of Common Stock upon
the exercise hereof.  However, with respect to any fraction of a share of Common
Stock called for upon any exercise hereof, the Company shall pay to the Warrant
Holder an amount in cash equal to such fraction multiplied by the Market Price
on the Exercise Date.
 
(c) Absolute Owner.  Prior to due presentment for registration of transfer of
this Warrant, the Company may deem and treat the Warrant Holder as the absolute
owner of this Warrant for the purpose of any exercise thereof and for all other
purposes and the Company shall not be affected by any notice to the contrary.
 
SECTION 7.  Division, Split-Up, Combination, Exchange and Transfer of Warrants
 
(a) Request.  Subject to compliance with applicable federal and state securities
law, this Warrant may be divided, split up, combined or exchanged for other
Warrants of like tenor to purchase a like aggregate number of vested Underlying
Shares.  If the Warrant Holder desires to divide, split up, combine or exchange
this Warrant, he, she or it shall make such request in writing delivered to the
Company in accordance with Section 8(b) hereof, and shall surrender the Warrant
to be so divided, split up, combined or exchanged as directed by the Company;
provided, however,  that if this Warrant is divided or split up and any
resulting Warrant is to be issued in the name of a Person other than the Warrant
Holder, the Warrant Holder must comply with the provisions of Section 7(b)
hereof.  Upon any such surrender for a division, split-up, combination or
exchange, the Company shall execute and deliver to the Warrant Holder the new
Warrants as so requested.  The Company may require the Warrant Holder to pay a
sum sufficient to cover any tax, governmental or other charge that may be
imposed in connection with any division, split-up, combination or exchange of
this Warrant.  Notwithstanding the foregoing and anything else herein to the
contrary, no portion of this Warrant may be transferred if it covers shares of
Common Stock which have not yet vested.
 
(b) Assignment; Replacement of Warrant.  Subject to compliance with applicable
federal and state securities laws, this Warrant as it relates to vested
Underlying Shares may be sold, transferred, assigned or hypothecated by the
Warrant Holder at any time, in whole or in part; provided, however, the Company
may, at its sole discretion, request that the Warrant Holder provide an opinion
of counsel, which opinion shall be reasonably satisfactory to counsel to the
Company, that the transfer, assignment or hypothecation qualifies for an
exemption from registration under the Securities Act.  Any division or
assignment permitted of this Warrant shall be made by surrender by the Warrant
Holder of this Warrant to the Company at its principal office with the
Assignment Form attached as Exhibit A hereto duly executed, together with funds
sufficient to pay any transfer tax.  In such event, the Company shall, without
charge, execute and deliver one or more new Warrants in the name of the
assignees named in such instrument of assignment and the surrendered Warrant
shall promptly be canceled; provided however, if less than all of the Underlying
Shares are assigned, the remainder of this Warrant will be evidenced by a new
Warrant.  Upon receipt by the Company of evidence satisfactory to it of the
loss, theft, destruction or mutilation of this Warrant and (in the case of loss,
theft or destruction) of reasonably satisfactory indemnification, and (in the
case of mutilation) upon surrender and cancellation of this Warrant, the Company
will execute and deliver a new Warrant of like tenor and date and any such lost,
stolen or destroyed Warrant shall thereupon become void.  Notwithstanding the
foregoing and anything else herein to the contrary, no portion of this Warrant
may be assigned if it covers shares of Common Stock which have not yet vested.
 
 
 

--------------------------------------------------------------------------------

 
SECTION 8.  Other Matters.
 
(a) Taxes and Charges.  The Company will from time to time promptly pay, subject
to the provisions of paragraph (v) of Section 2(d), all taxes and charges that
may be imposed upon the Company in respect of the issuance or delivery, but not
the transfer, of this Warrant or the Underlying Shares.
 
(b) Notices.  Notice or demand pursuant to this Warrant to be given or made by
the Warrant Holder to or on the Company or by the Company to or on the Warrant
Holder, shall be sufficiently given or made if delivered personally or by
overnight courier, or sent by registered or certified mail, postage prepaid,
return receipt requested, or by facsimile transmission, electronically confirmed
and addressed, until another address is designated in writing by either the
Company or the Warrant Holder, as the case may be, as follows:
 
If to the Company:
Integrated Environmental Technologies, Ltd.
4235 Commerce Street
Little River, SC 29566
Attention:  Chief Financial Officer
Telephone No.:  (843) 390-2500
Facsimile No.:   (843) 390-3900
 
If to the Warrant Holder:
_____________________
Telephone No.:  _____________
Facsimile No.:   _____________
Except as otherwise provided herein, notices delivered in accordance with the
foregoing provisions of this Section 8(b) shall be effective (i) when delivered,
if delivered personally or by facsimile transmission electronically confirmed,
(ii) one Business Day after being delivered (properly addressed and all fees
paid) for overnight delivery to a courier (such as Federal Express) which
regularly provides such service and regularly obtains executed receipts
evidencing delivery, or (iii) five (5) days after being sent by registered or
certified mail, postage prepaid, return receipt requested.
 
(c) Governing Law.  The validity, interpretation and performance of this Warrant
shall be governed by the laws of the state of Nevada, without giving effect to
the conflicts of laws principles thereof.
 
(d) Exclusive Benefit.  Nothing in this Warrant expressed or nothing that may be
implied from any of the provisions hereof is intended, or shall be construed, to
confer upon, or give to, any Person or corporation other than the Company and
the Warrant Holder any right, remedy or claim hereunder, and all covenants,
conditions, stipulations, promises and agreements contained in this Warrant
shall be for the sole and exclusive benefit of such Persons and their
successors, survivors and permitted assigns hereunder.  This Warrant is for the
benefit of and is enforceable by any subsequent Warrant Holder.
 
(e) Headings.  The article headings herein are for convenience only and are not
part of this Warrant and shall not affect the interpretation hereof.
 
IN WITNESS WHEREOF, Integrated Environmental Technologies, Ltd. has caused this
Warrant to be duly executed and delivered as of the date first above written.
 
INTEGRATED ENVIRONMENTAL TECHNOLOGIES, LTD.
 
By:                                                       
 
Name:                                                       
 
Title:                                                       
 


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
ASSIGNMENT FORM
 
For value received, the undersigned hereby sells, assigns and transfers unto
____________, whose address is _________________ and whose social security or
other identifying number is _______________, this Warrant to purchase
__________________ Underlying Shares, and hereby irrevocably constitutes and
appoints the Secretary of Integrated Environmental Technologies, Ltd. as his,
her or its attorney-in-fact to transfer the same on the books of the Company
with full power of substitution and re-substitution.  If said number of
Underlying Shares is less than all of the Underlying Shares purchasable under
this Warrant so assigned, the undersigned requests that a new Warrant
representing the remaining Underlying Shares be registered in the name of
________________, whose address is ___________________, whose social security or
other identifying number is _______________________, and that such new Warrant
be delivered to _____________________, whose address is _____________________.
 
Date:                                           
 
(Signature)
 


 


 
(Print Name)
 
 
 

--------------------------------------------------------------------------------

 


 
EXHIBIT B
 
CASHLESS EXERCISE FORM
 
(To be executed upon exercise of this Warrant pursuant to Section 2(e) of this
Warrant)
 
The undersigned hereby irrevocably elects to surrender ________ shares
purchasable under this Warrant being delivered herewith, for such shares of
Common Stock issuable in exchange therefor pursuant to the Cashless Exercise
provisions of this Warrant, as provided for in Section 2(e) of this Warrant.
 
Please issue a certificate or certificates for the shares of Common Stock
issuable as a result of this Cashless Exercise in the name of, and pay cash for
fractional shares:
 


 


 
(Please print name, address, and social security number/tax identification
number.)
 


 


 
and, if said number of shares of Common Stock shall not be all the shares of
Common Stock purchasable under this Warrant, that a new Warrant for the balance
remaining of the shares of Common Stock purchasable under this Warrant be
registered in the name of the undersigned Warrant Holder or his, her or its
transferee as below indicated and delivered to the address stated below.
 
Dated:                                               
 
Name of Warrant Holder
 
or
transferee:                                                                                                                                        
 
(Please Print)
 
Address:                                                                                                                                        
 
Signature:                                                                                                                                        
 


 
NOTE:  Signature must conform to the name of Warrant Holder as specified on the
face of this Warrant or with the name of the transferee appearing in the
Assignment Form attached as Exhibit A to this Warrant.
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT C
 
SUBSCRIPTION FORM
 
The undersigned hereby irrevocably elects to exercise this Warrant, to purchase
__________ Underlying Shares and tenders payment herewith in the amount of
$_____.  The undersigned requests that a certificate for such Underlying Shares
be registered in the name of __________, whose address is __________ and whose
social security or other identifying number is __________, and that such
Underlying Shares be delivered to __________, whose address is __________.  If
said number of Underlying Shares is less than all of the Underlying Shares
purchasable under this Warrant, the undersigned requests that a new Warrant
representing the remaining Underlying Shares be registered in the name of
__________, whose address is __________ and whose social security or other
identifying number is __________, and that such new Warrant be delivered to
__________, whose address is __________.
 
Date:                                           
 
(Signature)
 


 
________________________
 
(Print Name)
 

--------------------------------------------------------------------------------




